EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Diane Dunn McKay on 4 January 2021.
The application has been amended as follows:

A) Claim 1 has been amended in the following manner:
Claim 1 (Amendment): An oral care toothpaste composition comprising an orally acceptable carrier [[ ]], a therapeutically-effective amount of at least one cannabinoid and at least one pharmaceutical active component, the at least one pharmaceutical active component comprises Manuka honey, the at least one cannabinoid is cannabidiol (CBD) and cannabigerol (CBG), the composition comprises from [[ ]] 1% to about 30% by weight or by volume of the at least one cannabinoid and about 0.1% to about 10.0% of the Manuka honey, wherein the [[ ]] toothpaste composition has antibacterial, anti-inflammatory, antioxidant, and wound healing properties.


B) Claim 2 has been cancelled without prejudice or disclaimer.

C) Claim 3 has been cancelled without prejudice or disclaimer.

D) Claim 4 has been allowed without further amendment.

E) Claim 5 has been allowed without further amendment.

F) Claim 6 has been allowed without further amendment.

G) Claims 7-10 have been allowed without further amendment.

H) Claim 11 has been amended in the following manner:
Claim 11 (Amendment): The oral care composition of claim 1 [[ ]] further comprising Cannabidiphorol (CBDP) and/or cannabichromene (CBC).

I) Claim 12 has been allowed without further amendment.

J) Claim 13 has been cancelled without prejudice or disclaimer. 

K) Claim 14 has been cancelled without prejudice or disclaimer.

L) Claim 15 has been allowed without further amendment.

M) Claims 16-22 have been cancelled without prejudice or disclaimer.

See the next page for an explanation of the reasons for allowance.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Cannuka Reference: As an additional relevant reference that was previously cited on the PTO-892 on 3 January 2021, the examiner cites Cannuka (https://web.archive.org/web/20180301011948/https://cannuka.com/ originally published 1 March 2018 based upon Internet Archive Wayback Machine). Cannuka is drawn to a composition comprising cannabis and Manuka honey, with cannabidiol cited as the primary cannabinoid, as of Cannuka, bottom of page 2. The compositions of Cannuka appear to be the following, as of Cannuka, page 2, relevant figure reproduced below.

    PNG
    media_image1.png
    497
    792
    media_image1.png
    Greyscale

The above-reproduced figure teaches eye balm, a body bar, and two body creams. These compositions differ from the composition of claim 1 because the compositions of Cannuka are not toothpaste compositions, and would not have inherently read on the required toothpaste. There would have been no motivation for the skilled artisan to have modified the compositions of the Cannuka reference to have been toothpaste compositions because none of the above-reproduced compositions of 
Anastassov and Nayak References: As close prior art, the examiner cites Anastassov et al. (US 2016/0166498 A1), which was cited in prior office actions. Anastassov et al. (hereafter referred to as Anastassov) is drawn to an oral care composition of a toothpaste comprising cannabinoids, as of Anastassov, title and abstract. The examiner also cites Nayak et al. (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3220139/?report=printable accessed 2 April 2020, originally published 2010, pages 1-8), which was cited in prior office actions. Nayak is drawn to Manuka honey, and teaches that Manuka honey has an antibacterial effect.
Nevertheless, the instant claims are not obvious over the combination of Anastassov in view of Nayak for at least the following reasons.
Claimed Concentration of Cannabinoid: Anastassov appears to teach a maximum of 0.5% cannabinoids in toothpaste in paragraph 0038 of Anastassov, and a maximum of 0.3% cannabinoids in tooth powder, as of Anastassov, paragraph 0058. The instant claims as currently amended recite a claimed range of cannabinoids of 1% to about 30% that exceeds the range taught by Anastassov.
The examiner notes that Anastassov teaches up to 4% cannabinoids in mouthwash in paragraphs 0067-0068. Nevertheless, the instant claims are drawn to a toothpaste composition rather than a mouthwash. There would have been no evidence 
Instant Claim 1 Recites Antibacterial, Anti-Inflammatory, and Wound Healing Properties: The instant claims were previously rejected over Anastassov in view of Nayak. Anastassov was cited to teach cannabinoids in an oral/dental composition and Nayak was cited to teach Manuka honey in an oral/dental composition.
Applicant has presented declarations in the file record showing comparative testing comparing the claimed invention against compositions comprising cannabinoid in the absence of Manuka honey or Manuka honey in the absence of cannabinoids. One result of this testing was that compositions comprising cannabinoid and Manuka honey together appear to have less bleeding than compositions comprising cannabinoid in the absence of Manuka honey, as of at least the declaration on 21 December 2020. While the prior art Nayak reference appears to teach Manuka honey for antibacterial/antiplaque purposes, Nayak does not appear to teach that there would have been an expectation that Manuka honey would have acted against bleeding. For the purposes of this analysis, dental and/or gum bleeding is considered to be a “wound” and stopping dental/gum bleeding is considered to be wound healing.

No New Matter: The amendment to claim 1 regarding the inflammatory, antioxidant, and wound healing properties appear to be supported in terms of 35 U.S.C. 112(a) at least as of page 4 lines 1-3 of the instant specification, reproduced below.

    PNG
    media_image2.png
    75
    578
    media_image2.png
    Greyscale

While the instant specification attributes these properties to Manuka honey, there would have been a reasonable expectation that the claimed composition, which comprises Manuka honey along with other ingredients, would have also had these properties.
The amendment to claim 1 reciting a specific cannabinoid numerical concentration range appear to be supported as of page 6 lines 9-11 of the instant specification, as well as other locations on page 6 of the instant specification.
Finley Reference: As an additional relevant reference that has not previously been cited, the examiner cites Finley et al. (US 2018/0125980 A1). Finley et al. (hereafter referred to as Finley) teaches cannabinoid containing products including alpha-tocopherol, as of Finley, title and abstract. Finley teaches a toothpaste in paragraph 0167. Finley teaches “Manuka” in paragraph 0153. Nevertheless, Finley differs from the claimed invention for at least the following reasons.

Secondly, even if, purely en arguendo, the teaching of Manuka in Finley were to read on the required Manuka honey, this would still be insufficient to read on the claimed subject matter. This is because there would have been no expectation that the composition of Finley would have had inherently had all of the required anti-inflammatory, antioxidant, and wound healing properties. Specifically, Finley does not teach wound healing properties. The examiner further notes that inherency must be based upon what is necessarily present in the prior art, not what would have been formed based upon optimization of the teachings of the prior art. See MPEP 2112(IV). As best understood by the examiner, since “Manuka” is taught in a long list of ingredients in Finley, a composition of cannabinoid and Manuka honey is not necessarily present in Finley. As such, the examiner cannot make the case that certain properties would have been inherent in view of the fact that a composition of both cannabinoid and Manuka honey together is not necessarily present in Finley. The examiner notes that in this case, the recited wound healing properties are understood to refer to the ability to heal oral wounds.
Third, even if, purely en arguendo, there were a prima facie case of obviousness over Finley, that prima facie case of obviousness would have been overcome in view of unexpected results presented in the instant application showing unexpected benefit of combining cannabinoids and Manuka honey in the recited concentrations. Such 
Greenbaum Reference: As an additional relevant reference that has not previously been cited, the examiner cites Greenbaum et al. (US 2021/0212983 A1), which appears to have been effectively filed earlier than the instant application based upon the provisional application to which Greenbaum claims priority. Greenbaum is drawn to a lozenge comprising cannabinoids, as of Greenbaum, title and abstract.
Greenbaum differs from the claimed invention because Greenbaum does not teach a toothpaste. Also, Greenbaum has essentially the same deficiencies as Finley, and no rejection over Greenbaum has been written for essentially the same reason that no rejection over Finley was written.
Borok Reference: As an additional relevant reference, the examiner cites Borok (US 2020/0000765 A1), which appears to have been effectively filed earlier than the effective filing date of the instant application. Borok is drawn to a cannabinoid containing composition for the treatment and prevention of skin disorders, as of Borok, title and abstract. Borok teaches Manuka honey, as of paragraph 0056. Borok differs from the instantly claimed invention for at least the following reasons.
First, Borok does not teach a toothpaste.
Secondly, there would have been no expectation that the composition of Borok would have had inherently had all of the required anti-inflammatory, antioxidant, and wound healing properties. Specifically, Borok does not teach wound healing properties. The examiner further notes that inherency must be based upon what is necessarily present in the prior art, not what would have been formed based upon optimization of 
Third, even if, purely en arguendo, there were a prima facie case of obviousness over Borok, that prima facie case of obviousness would have been overcome in view of unexpected results presented in the instant application showing unexpected benefit of combining cannabinoids and Manuka honey in the recited concentrations. Such unexpected results have been set forth in declarations submitted on 22 September 2020, 23 November 2020, 21 December 2020, and 2 September 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Terminal Disclaimer
The terminal disclaimer filed on 2 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application serial number 16/892,702 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612